DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional 
Such claim limitations are:
“discharging mechanism” in claim 1;
“movement mechanism” in claim 7; and
“processing portion” in claims 8 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “maximum number of the media” in claim 5 is a relative term which renders the claim indefinite.  The term “maximum number of the media” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear from the claim in light of the disclosure how thick a bundle consisting of a maximum number of the media would be.
The claim will be examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukasawa (US 2008/0265484 A1).
Regarding claim 1, Fukasawa discloses a medium discharging apparatus comprising: a first tray 29 in which a medium is received and placed; a second tray 21 in which the medium discharged from the first tray is received; a discharging mechanism 30b that discharges the medium from the first tray toward the second tray; and a first curl suppressing member 32 that is located above a rear end region of the medium in a discharge direction and that moves so as to follow movement of the rear end region while maintaining attitude until the medium placed on the first tray is discharged from the first tray to the second tray by the discharging mechanism and placed on the second tray. See Fig. 3.
Regarding claim 5, Fukasawa discloses the medium discharging apparatus according to claim 1, wherein the first curl suppressing member 32 is disposed at a position where the first curl suppressing member does not come into contact with a rear end region of a bundle consisting of a maximum number of the media, placed on the first tray 29 in a state where the medium is not curled, and where the first curl suppressing member contacts the rear end region of the medium in a state where the medium is curled.


    PNG
    media_image1.png
    751
    650
    media_image1.png
    Greyscale


Regarding claim 9, Fukasawa discloses a recording system comprising: a recording unit (A) including a recorder 2 that performs recording on the medium; and a processing unit (B) that includes the medium discharging apparatus according to claim 1, the medium discharging apparatus being configured to discharge the medium after the recording in the recording unit, and that includes a processing portion (ST1) that performs predetermined processing on the medium placed on the first tray.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa in view of Sekigawa (US 2015/0001784 A1).
Regarding claim 2, Fukasawa discloses the medium discharging apparatus according to claim 1. Fukasawa lacks the disclosure of a second curl suppressing member configured to switch between an advanced state of 
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa in view of Sekigawa and Nakano (US 9,988,231 B2).
Regarding claim 4, the device of Fukasawa as modified by Sekigawa comprises the medium discharging apparatus according to claim 2, wherein the discharging mechanism is formed as a roller pair that nips and feeds the medium. See Fukasawa, Fig. 3. The device of Fukasawa as modified by Sekigawa lacks the discharging mechanism being disposed symmetrically about a center in a width direction intersecting the discharge direction of the medium. Nakano teaches the use of a discharging mechanism 39 being disposed symmetrically about a center in a width direction intersecting the discharge direction of the medium, in order to discharge sheets through a sheet discharge port. See Nakano, col. 5, lines 38 – 43, and Fig. 15. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have the discharging mechanism disposed symmetrically about a center in a width direction intersecting the discharge direction of the medium, in the device of Fukasawa as modified by .
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, D. Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/JEREMY R SEVERSON/Primary Examiner, Art Unit 3653